DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged for claims filed 6/24/20. Claims 1-20 are pending and claims 1, 9 and 20 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1-5, 9,11,14,16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiwa et al. (“Imaging of Chemical Reactions Using a Terahertz Chemical Microscope,” Photonics 2019, 6, pages 1-10 published 27 January 2019, hereafter Kiwa).

Regarding claim 1, Kiwa discloses a system for Terahertz detection of target charged cells [abstract, Sections 1, 4], comprising :

a near-infrared femtosecond radiation source [femtosecond laser pulses in Fig 1];

a sensing plate, said sensing plate comprising a sensing film deposited on an insulator/semiconductor film [sensing plate in Fig 1];

wherein said radiation source is configured to irradiate said sensing plate, and upon irradiation, said sensing plate emits electromagnetic pulses in a THz frequency range in a specular direction of reflection [Terahertz pulses in Fig 1 and Fig 4, the THZ pulse is not diffuse and hence in a specular direction as seen in Fig 4 and Section 3, ‘THz pulses were radiated into free space in the direction of their reflection.’]

Regarding claim 2, Kiwa discloses the system of claim 1, and wherein said sensing plate is deposited on a susbstrate [sapphire substrate, Fig 1].

Regarding claim 3, Kiwa discloses the system of claim 1, and wherein said sensing plate is deposited on a susbstrate [Figs 1, 2] said substrate being selected for transparency to both the near-infrared femtosecond radiation and the emitted electromagnetic pulses in the THz frequency range [Fig 1, Section 2].

Regarding claim 4, Kiwa discloses the system of claim 1, and wherein the photon energy of the near-infrared femtosecond radiation is selected to be higher than the bandgap of a semiconductor of the insulator/semiconductor film [Section 2, Fig 2].

Regarding claim 5, Kiwa discloses the system of claim 1, and wherein said insulator/semiconductor is a SiO2/Si film [Fig 1].

Regarding claims 9 and 20, Kiwa discloses a method for Terahertz detection of target charged cells and binding affinity [abstract, Sections 1 and 4], comprising:
irradiating a sensing plate comprising a sensing film deposited on an insulator/semiconductor film with a near-infrared femtosecond radiation [femtosecond laser pulses and sensing plate in Fig 1];
applying a charged bias voltage to the sensing film [Fig 3, Section 2]; and
monitoring variations in amplitude of THz pulses emitted by the sensing plate [Fig 3, Section 2].

Regarding claim 11, Kiwa discloses the method of claim 9, and comprising determining a variation in a number of the target charged cells on the sensing plate from the variations in amplitude of the emitted THz pulses [abstract, Section 2, Fig 3].

Regarding claim 14, Kiwa discloses the method of claim 9, and comprising grounding the bias voltage and measuring the THz pulses emitted by the sensing plate[Section 2, Fig 3].

Regarding claim 16, Kiwa discloses the method of claim 9, and comprising applying the bias voltage using an electrode provided on the surface of the sensing film [Ti electrode, Fig 3].

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. Claims 6-8,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwa in view of Hassan et al. [Hassan, E. M., et al., “High-sensitivity detection of metastatic breast cancer cells via terahertz chemical microscopy using aptamers, Sensors & Actuators: B. Chemical , 287, 595-601 (2019);hereafter Hassan; submitted by Applicant with IDS of 6/24/20).

Regarding claims 6-8, 19 Kiwa discloses the system/method of claims 1 and 9, but fails to disclose the sensing film is an aptamer and the target charged cells are non-charged target cells bound to charged cells.

Hassan teaches aptamers as they are powerful, chemically synthesized molecular recognition probes and have greater thermal stability, which allows them to
be employed under a wide range of experimental conditions. In addition, aptamers allow chemical modifications on specific sites without the disruption of their structure or function [Section 1, page 596 left column second para, Section 2].
One of ordinary skill would recognize that using Hassan’s teachings in Kiwa’s invention would improve the sensitivity, thermal stability and reliability of the THz cemical microscope.

Regarding claims 17 and 18, Kiwa discloses the system/method of claims 1 and 9, but fails to disclose the target charged cells comprise DNA or RNA and the target charged cells comprise cancerous cells.
Hassan teaches the target charged cells comprise DNA or RNA and the target charged cells comprise cancerous cells [human breast adenocarcinoma, human mammary gland, Section 2].
Motivation to combine is same as for claims 6-8,19 above.

Allowable Subject Matter
9. Claims 10,12,13 and 15 have allowable subject matter. They are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose or suggest selecting a bias voltage oscillating in time between positive and negative polarity, as in claims 10,12,13 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884